Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on even date with the present application has been entered.  Claims 1-20 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain methods as claimed, does not reasonably provide enablement for all methods within the scope of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Specifically, the entire specification as filed is limited to methods that involve a carbon-based matrix or substrate and formation of metal nanoparticles.  Nowhere does the specification teach or explain, either directly or indirectly, how one would practice the claimed method using a “semisolid or solid matrix” (generically) as recited in claim 1, or the entire range of matrix materials as recited in claim 2.  Further, nowhere does the In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed.Cir. 1993). Further the scope of enablement must only bear a "reasonable correlation" to the scope of the claims; see, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims; see AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed.Cir. 2003) or In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971).  In the present case, the claims are of such breadth relative to what is taught in the specification that no reasonable correlation can be said to exist between the two.

The following is a quotation of 35 U.S.C. 112(b):

            (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

b) In claims 2 and 8, it is unclear what the scope would be of “biodegradable-non biodegradable polymers”.  Also in claim 2, “thermos-sensitive” should be changed to “thermos-sensisitve”.
c) In claim 4, the terms “the nanoparticles” and “the metal oxide and ceramic nanostructures” lack proper antecedent bases.
d) In claim 6, the terms “the material” and “the solid or semisolid thin films” lack proper antecedent bases.
e) In each of claims 7 and 10-20, the term “the selectively fabricated composite material” lacks proper antecedent basis.
f) In each of claims 7 and 15, the meaning of the term “biological groups/ moieties” is uncertain.
g) In claims 8 and 9, the terms “the chemical functionalization of the surface” and “the biological functionalization of the surface”, respectively, lack proper antecedent bases.  Further, it is unclear what is meant by the statement that the above terms include certain materials.  If this is intended to signify that one or more of those materials functionalizes some other component, then that should be explicitly recited in the claims.  Also, claim 8 recites the word “and” in the middle of a list of materials, i.e. between “therapeutic chemicals” and “lipids”.  Does this mean that one must include at least one material before the “and” and one after the “and”, or is some other meaning intended?

i) In claims 10 and 16, the scope of the term “electrically and electrochemically relevant material” is uncertain.
j) Claims 11 and 17 recite “enhanced catalytic performance”.  Catalysts are known to be used in a great variety of chemical processes to alter the rate of reactions in those processes.  Without disclosure of any specific process in which a material made by the claimed process is useful as a catalyst, it is unclear how one would define “enhanced catalytic performance”.
k) In claims 12 and 18, the scope of the terms “highly optically relevant material” and “metamaterial based applications” are uncertain.
l) Claims 13 and 19 include the term “also called single-molecule electronics”.  It is unclear what Applicant intends by this phrase.  Further, these claims recite “rectifiers (diodes) based applications”.  Rectifiers and diodes are two different types of devices, so it is unclear what is meant by Applicant’s apparent attempt to render them equivalent to each other.
m) Claims 14 and 20 recite “for applications including”.  This may be more appropriate for a Markush group, i.e. changing the above phrase to “for applications selected from the group consisting of”.


			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2009/0206520).
Para. [0077] of Park discloses a method that includes employing a laser (a form of focused energy) to simultaneously crosslink a resin and reduce a silver compound to form silver nanoparticles distributed in that resin.  While not using the precise wording of claim 1, this appears to be the essence of the method set forth in that claim.
With respect to claim 2, the resin used in the prior art would fall into one or more of the categories recited in this claim.  With respect to claim 3, the prior art method forms silver nanoparticles.  With respect to claim 5, the energy used in the prior art is a laser, considered to be a type of “photon beams” as claimed.  With respect to claim 6, Park para. [0006] indicates that materials formed in the prior art process are useful in 
With respect to claims 10 and 16, the prior art material is considered to be “electrically and electrochemically relevant”.  With respect to claims 11 and 17, the prior art material would be useful as a catalyst in some type of system.  With respect to claims 12 and 18, the prior art material is considered to be “highly optically relevant”.  With respect to claims 13 and 19, the nano electro mechanical systems disclosed in Park para. [0005] are considered equivalent to the “molecular scale electronics” as claimed.  With respect to claims 14 and 20, the disclosure of “biochemical nano information media in Park para. [0005] suggests use of the prior art material as a “highly biocompatible material” for “bio-sensing” as claimed.
Therefore, the disclosure of Park is held to create a prima facie case of obviousness of a method as presently claimed.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 26, 2022